DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Specification	3
III. Claim Rejections - 35 USC § 102	4
A. Claims 1, 3, 6, and 8  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,069,036 (“Kim”).	4
IV. Claim Rejections - 35 USC § 103	6
A. Claims 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 6,432,791 (“Hutter”).	6
V. Pertinent Prior Art	11
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract of the disclosure is objected to because it is not in narrative form but, rather, repeats independent claim 1.  Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 3, 6, and 8  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,069,036 (“Kim”).
With regard to claim 1, Kim discloses, generally in Figs. 2A-2D,
1. A method for manufacturing a capacitor, comprising: 
[1] forming a polysilicon layer on a substrate 20 [“A gate oxide 22 and a polysilicon layer are formed respectively over the substrate 20, and then etched to form a resistor 231, a gate electrode 232 of a MOS transistor and a lower plate 233.” col. 4, lines 13-17]; 
[2a] forming a polysilicon structure 231, 232, 233 by etching the polysilicon layer [id.], 
[2b] wherein the polysilicon structure 231, 232, 233 comprises a lower electrode plate 233 of the capacitor 233/26/27A [id.]; 
[3] forming sidewalls 25 on two sides of the polysilicon structure 231, 232, 233 [“A first insulating layer is formed over the substrate 21 [sic: “20”] and then first sidewall spacers 25 at both sides of the resistor 231, the gate electrode 232 and the lower plate 233.” col. 4, lines 25-28]; 
[4] depositing a dielectric layer 26 and a conductive layer 27 sequentially [“Next, a dielectric film 26 and a polysilicon layer 27 are formed over the substrate 20, in turn.” col. 4, lines 29-30]; 
[5] performing a photolithography process to define salicide block layer patterns 28A, 28B and upper electrode plate patterns 28B of the capacitor 233/26/27A [col. 4, lines 30-42]; 
[6] forming a salicide block layer 26, and an upper electrode plate 27A and a dielectric layer 26 of the capacitor 233/26/27A, by sequentially etching the conductive layer 27 and the dielectric layer 26, according to the salicide block layer patterns 28A, 28B and the upper electrode plate patterns 28B of the capacitor 233/26/27A [“Referring to FIG. 2B, the polysilicon layer 27 and the dielectric film 26 are patterned by using the photoresist patterns 28A and 28B as masks, to form the upper plate 27A of an analog capacitor 29 and the dummy gate electrode 30.” col. 4, lines 43-46]; and 
[7] forming salicides 33 [col. 4, line 50 to col. 5, line 4].  

 With regard to claim 3, Kim further discloses,
3. The method for manufacturing a capacitor, according to claim 1, wherein 
[1] the dielectric layer 26 of the capacitor 233/26/27A covers a portion of the surface of the lower electrode plate 233 of the capacitor 233/26/27A, and 
[2] the upper electrode plate of the capacitor 233/26/27A completely covers the dielectric layer 26 of the capacitor 233/26/27A.  
Because the etching process used to form the upper electrode plate 27A of the capacitor exposes the lower electrode plate 233 of the capacitor (as shown in Fig. 2B) it is necessarily the case that the “the upper electrode plate of the capacitor 233/26/27A completely covers the dielectric layer 26 of the capacitor 233/26/27A” as required by claim 3.

With regard to claim 6, Kim further discloses,
6. The method for manufacturing a capacitor, according to claim 1, wherein before the forming a polysilicon layer on a substrate 20, the method further comprising: 
20, and 
[2] forming field oxide layers 21 in regions outside the active regions [“Referring to FIG. 2A, … over a semiconductor substrate 20 of a first conductivity type, a field oxide 21 is formed by a conventional LOCOS to define a device region AA [i.e. active area.” col. 4, lines 10-13].  

With regard to claim 8, Kim further discloses,
8. The method for manufacturing a capacitor, according to claims 1, wherein the method further comprising: 
[1] forming an interlayer dielectric layer 34; and 
[2] forming contacts 35 in the interlayer dielectric layer 34, 
[3] wherein the upper electrode plate 27A and the lower electrode plate 233 of the capacitor are led out from the contacts 35 [Fig. 2D; col. 5, lines 10-20].

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 6,432,791 (“Hutter”).
Claim 2 reads,
2. The method for manufacturing a capacitor, according to claim 1, wherein forming a polysilicon structure by etching the polysilicon layer, further comprising: 
[1] performing a photolithography process to define a gate of a CMOS device and the lower electrode plate of the capacitor; and 

[3] wherein the polysilicon structure comprises the gate of the CMOS device and the lower electrode plate of the capacitor.  
With regard to claim 2 Kim further discloses,
2. The method for manufacturing a capacitor, according to claim 1, wherein forming a polysilicon structure 231, 232, 233 by etching the polysilicon layer, further comprising: 
[1] performing a … process to define a gate 232 of a …[MOS]… device and the lower electrode plate 233 of the capacitor [“A gate oxide 22 and a polysilicon layer are formed respectively over the substrate 20, and then etched to form a resistor 231, a gate electrode 232 of a MOS transistor and a lower plate 233.” col. 4, lines 13-17];  and 
[2] forming the polysilicon structure by etching the polysilicon layer [id.], 
[3] wherein the polysilicon structure 231, 232, 233 comprises the gate 232 of the …[MOS]… device and the lower electrode plate 233 of the capacitor [id.].

With regard to feature [1] of claim 2, Kim does not indicate that the gate electrode 232 and lower capacitor plate 233 etched from a polysilicon layer are defined using photolithography.  However, Kim explicitly uses photolithography to define other features that are etched from polysilicon, such as the upper capacitor plate 27A (Kim: “First and second photoresist patterns 28A and 28B for patterning an upper plate of an analog capacitor and a dummy gate electrode are formed over the resistor 231 and the lower plate 233 by a photolithography process.” col. 4, lines 30-35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a photolithography process to define each of the gate electrode 232 and the lower capacitor plate 233 using photolithography because Kim uses photolithography to define other features to be etched from a polysilicon layer. 

feature [3] of claim 2, Kim does not state that the MOS transistor is a transistor of a CMOS device.
Hutter, like Kim, teaches a capacitor having a lower capacitor plate 227 formed along with a gate electrodes 227 of MOS transistors, wherein the capacitor is formed on an isolation region 218 (Hutter: col. ).  In addition, Hutter teaches that the MOS transistors include both NMOS and PMOS transistors of a CMOS device (Hutter: col. 1, lines 16-19; col. 2, lines 2-7; ).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the device in Kim a CMOS device or otherwise use the process of Kim to form the capacitor along with the gate electrodes of the CMOS transistor in Hutter, in order to form a CMOS device with a capacitor, as taught in Hutter. 

With regard to claim 5, Kim modified by Hutter to be a CMOS device, further discloses,
5. The method for manufacturing a capacitor, according to claim 2, wherein 
before depositing a dielectric layer 26 and a conductive layer 27 sequentially [col. 4, lines 29-30], the method further comprising: 
forming a source region 24 and a drain region 24 of the CMOS device [“Then, a junction region 24 is formed at both sides of the gate 232 in the substrate 20 by implanting impurity ions of a conductivity type opposite to that of the substrate 20, whereby a MOS transistor is formed.” col. 4, lines 22-25].  

Claim 4 reads,
4. The method for manufacturing a capacitor, according to claim 2, wherein the forming sidewalls on two sides of the polysilicon structure, further comprising:
[1] performing a lightly doped drain implantation process of the CMOS device; and 
[2] forming the sidewalls on two sides of the gate of the CMOS device and on two sides of the lower electrode plate of the capacitor.  
With regard to claim 4, Kim further discloses,
25 on two sides of the polysilicon structure 231, 232, 233, further comprising:
[1] … [not taught] … 
[2] forming the sidewalls on two sides of the gate 232 of the …[MOS]… device and on two sides of the lower electrode plate 233 of the capacitor  [“A first insulating layer is formed over the substrate 21 [sic: “20”] and then anisotropically etched to form first sidewall spacers 25 at both sides of the resistor 231, the gate electrode 232 and the lower plate 233.” col. 4, lines 25-28].

With regard to feature [2] of claim 4, as explained under claim 2, making the device a CMOS is obvious in view of Hutter. 

With regard to feature [1] of claim 4, Kim does not disclose forming a lightly doped drain regions (LDD) before forming the sidewall spacers 25.
Hutter further teaches implanting phosphorus to form LDD regions (not labeled, but shown) in the NMOS transistors (Fig. 2l; col. 4, lines 21-25) before forming the sidewall spacers 242 that are formed on the NMOS gate electrodes 227 (only labeled in Fig. 2k) also formed on the lower capacitor plate 227 (Fig. 2m; col. 4, lines 26-31) and then afterward implanting arsenic and phosphorus to form source/drain regions in the NMOS transistors (Fig. 2n; col. 4, lines 42-47).
Inasmuch as it has already been indicated to be obvious to make Kim’s device as a CMOS device, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition, to include implanting LDD regions in NMOS transistors before forming Kim’s spacers 25, as taught in Hutter in order to prevent formation of hot electrons, and thereby improve stability of the NMOS as is exceedingly old and well-known in the art. 

Claim 7 reads,
7. The method for manufacturing a capacitor, according to claim 4, wherein the forming salicides, further comprising: 
[1] forming a layer of metal on the substrate by sputtering, and 
[2] forming the salicides via a rapid thermal anneal process.  
The prior art of Kim in view of Hsu, as explained above, discloses each of the features of claim 4. 
With regard to claim 7, Kim further discloses,
7. The method for manufacturing a capacitor, according to claim 4, wherein the forming salicides 33, further comprising: 
[1] forming a layer of metal 32 [e.g. Ti or W] on the substrate 20 … [col. 4, lines 54-56], and 
[2] forming the salicides 33 via a … thermal anneal process [paragraph bridging cols. 4-5]. 
Kim does not disclose the (1) the process of applying the metal layer 32, or (2) the anneal process for the predetermined time is a “rapid” thermal annealing (RTA) to form the silicides 33.
Hutter further teaches that the silicide formed on each of the exposed polysilicon portions forming the gate electrodes 274, 276 and the lower and upper plates of the capacitor 270 is formed by sputter depositing a metal layer and then converted to silicide by RTA (Hutter: Fig. 2q; “Deposit (sputtering) a 60 nm thick layer of titanium; and react (rapid thermal anneal at 700 ºC.) the titanium in a nitrogen atmosphere to form titanium silicide where the titanium abutted silicon and titanium nitride for the titanium on oxide or nitride.” col. 4, line 66 to col. 5, line 4)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a sputtering as the deposition process for the metal layer 32 

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0124477 (“Minami”) is cited for teaching a process of making a CMOS device including a gate electrode 10a and lower capacitor plate 10c patterned from the same polysilicon layer 10 (Figs. 16-18; ¶¶ 183-185) and including simultaneous formation of silicides 28 on each of the source/drain regions 26, gate electrodes 10a and lower 10c and upper 19c capacitor plates (Fig. 28; ¶ 216).  
US 6,225,658 (“Watanabe”) is cited for teaching a process of making a CMOS device including a gate electrodes 21N, 21P and upper capacitor plate 15a patterned from the same polysilicon layer 15 (Figs. 4C-5A) and including simultaneous formation of silicides 55 on each of the source/drain regions 28N, 28P, gate electrodes 21N, 21P and lower 7a and upper 15a capacitor plates (Fig. 6C).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814